Citation Nr: 1430844	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  13-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to September 1958.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  At that time, the RO, denied service connection for tinnitus and granted service connection for bilateral hearing loss.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the evidence of record shows that the Veteran's tinnitus is related to his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit of service connection for tinnitus sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

 Tinnitus Claim

The Veteran contends that he developed tinnitus in service. He has reported that he has had intermittent ringing in his ears since service, including as due to his extra time on the gun range while providing weapons instruction. (February 2013 statement, September 2012 claim).  

The Veteran's service treatment records are not available for review.  See February 2013 Formal Finding on the Unavailability of Complete Service Treatment Records.  In such cases, there is a heightened duty to assist the Veteran in the development of the case, and a heightened obligation to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 362, 367 (1991).  There are no records of complaints of, or treatment for tinnitus for decades following the Veteran's discharge from service.  

In February 2013, the Veteran underwent a VA examination.  The VA examiner found that the Veteran's bilateral hearing loss developed due to in-service noise exposure.  The VA examiner, however, reported that the Veteran denied having tinnitus, and therefore, appears to have provided a negative nexus opinion.  

Following the VA examination, the Veteran indicated that he had not understood the VA examiner's question as to the presence of tinnitus. He clarified that when he denied tinnitus, he had only meant that he did not have tinnitus at the time of examination. However, his tinnitus has been intermittent since service (February 2013 statement). That statement is consistent with the one he made in his September 2012 claim.  

The Veteran has reported having tinnitus since service. (September 2012 claim, February 2013 statement, June 2013 VA Form 9). He is competent to report continuing symptoms, as opposed to offering an opinion as to medical causation.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994). In view of the Veteran's in-service noise exposure, including from his extra work on the shooting range, his service-connected hearing loss, and his credible reports of bilateral tinnitus since service, the Board finds that his lay assertions are probative and persuasive on whether he has had bilateral tinnitus since service.

The Board finds that the evidence of record to be at least at equipoise in regards to the tinnitus claim; thus the benefit of the doubt rule applies. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). Giving the Veteran the benefit of the doubt, the Board finds his reports of tinnitus that began in service supportive of his claim. The Veteran's claim for service connection tinnitus is granted.  


ORDER

Service connection for tinnitus is granted.


____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


